      Case 3:17-cv-05211-WHA Document 303 Filed 08/04/20 Page 1 of 4

                 UNITED STATES COURT OF APPEALS
                                                                FILED
                         FOR THE NINTH CIRCUIT
                                                                AUG 04 2020
                                                               MOLLY C. DWYER, CLERK
                                                                U.S. COURT OF APPEALS




REGENTS OF THE UNIVERSITY OF                No. 18-15068
CALIFORNIA and JANET
NAPOLITANO, In her official capacity
                                            D.C. No. 3:17-cv-05211-WHA
as President of the University of
California,                                 U.S. District Court for Northern
                                            California, San Francisco
             Plaintiffs - Appellees,
                                            MANDATE
 v.

U.S. DEPARTMENT OF HOMELAND
SECURITY and CHAD F. WOLF, In
his official capacity as Acting Secretary
of the Department of Homeland
Security,

             Defendants - Appellants.




STATE OF CALIFORNIA; et al.,                No. 18-15069

             Plaintiffs - Appellees,
                                            D.C. No. 3:17-cv-05235-WHA
 v.                                         U.S. District Court for Northern
                                            California, San Francisco
U.S. DEPARTMENT OF HOMELAND
SECURITY; et al.,

             Defendants - Appellants.
       Case 3:17-cv-05211-WHA Document 303 Filed 08/04/20 Page 2 of 4


CITY OF SAN JOSE,                             No. 18-15070

              Plaintiff - Appellee,
                                              D.C. No. 3:17-cv-05329-WHA
  v.                                          U.S. District Court for Northern
                                              California, San Francisco
DONALD J. TRUMP, President of the
United States, in his official capacity; et
al.,

              Defendants - Appellants.




DULCE GARCIA; et al.,                         No. 18-15071

              Plaintiffs - Appellees,
                                              D.C. No. 3:17-cv-05380-WHA
  v.                                          U.S. District Court for Northern
                                              California, San Francisco
UNITED STATES OF AMERICA; et
al.,

              Defendants - Appellants.




COUNTY OF SANTA CLARA and                     No. 18-15072
SERVICE EMPLOYEES
INTERNATIONAL UNION LOCAL
                                              D.C. No. 3:17-cv-05813-WHA
521,
                                              U.S. District Court for Northern
              Plaintiffs - Appellees,         California, San Francisco

  v.

DONALD J. TRUMP, in his official
capacity as President of the United
States; et al.,

              Defendants - Appellants.
      Case 3:17-cv-05211-WHA Document 303 Filed 08/04/20 Page 3 of 4




REGENTS OF THE UNIVERSITY OF             No. 18-15128
CALIFORNIA; et al.,
                                         D.C. Nos. 3:17-cv-05211-WHA,
            Plaintiffs - Appellees,
                                         3:17-cv-05235-WHA,
                                         3:17-cv-05329-WHA,
 v.
                                         3:17-cv-05380-WHA,
                                         3:17-cv-05813-WHA
UNITED STATES OF AMERICA; et
al.,                                     U.S. District Court for Northern
                                         California, San Francisco
            Defendants - Appellants.




REGENTS OF THE UNIVERSITY OF             No. 18-15133
CALIFORNIA; et al.,
                                         D.C. Nos. 3:17-cv-05211-WHA,
            Plaintiffs - Appellants,
                                         3:17-cv-05235-WHA,
                                         3:17-cv-05329-WHA,
 v.
                                         3:17-cv-05380-WHA,
                                         3:17-cv-05813-WHA
UNITED STATES OF AMERICA; et
al.,                                     U.S. District Court for Northern
                                         California, San Francisco
            Defendants - Appellees.




DULCE GARCIA; et al.,                    No. 18-15134

            Plaintiffs - Appellants,
                                         D.C. Nos. 3:17-cv-05211-WHA,
                                         3:17-cv-05235-WHA,
 v.
                                         3:17-cv-05329-WHA,
                                         3:17-cv-05380-WHA,
UNITED STATES OF AMERICA; et
                                         3:17-cv-05813-WHA
al.,
                                         U.S. District Court for Northern
            Defendants - Appellees.      California, San Francisco
       Case 3:17-cv-05211-WHA Document 303 Filed 08/04/20 Page 4 of 4

      The judgment of this Court, entered August 04, 2020, takes effect this date.

      This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Quy Le
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
